DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/682,256, filed on November 13, 2019.

Drawings
The drawings filed January 20, 2022 are approved.

Specification
The status of any related application should be updated in ¶ 0001 of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites the limitation “the adjustment latch being operable to engage with the second portion for locking the third portion in position in the first stage of height adjustment and to engage with the first portion for locking the third portion in position in the second stage of height adjustment in lines 14-17.  This recitation appears to be inconsistent with lines 6-12 which set forth “configured to provide a first stage of height adjustment where the first and second portions are locked with each other and the third portion is movable relative to the first and second portions for adjustment, and a second stage of height adjustment where the second portion is locked with the third portion and unlocked from the first portion so that the second portion and the third portion are movable in unison relative to the first portion for adjustment.  It is unclear how the third portion is capable of being locked in position relative to the second portion, and at the same time be able to achieve the first stage adjustment (where the first and second portion are locked with each other and the third portion is movable relative to the first and second portions for adjustment).  As it does not appear that the invention can perform in the manner claimed, enablement is lacking.  The remaining claims are indefinite as each depends from an indefinite claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the adjustment latch being operable to engage with the second portion for locking the third portion in position in the first stage of height adjustment and to engage with the first portion for locking the third portion in position in the second stage of height adjustment in lines 14-17.  This recitation appears to be inconsistent with lines 6-12 which set forth “configured to provide a first stage of height adjustment where the first and second portions are locked with each other and the third portion is movable relative to the first and second portions for adjustment, and a second stage of height adjustment where the second portion is locked with the third portion and unlocked from the first portion so that the second portion and the third portion are movable in unison relative to the first portion for adjustment.  It is unclear how the third portion is capable of being locked in position relative to the second portion, and at the same time be able to achieve the first stage adjustment (where the first and second portion are locked with each other and the third portion is movable relative to the first and second portions for adjustment).  The above recitations are contradictory, thereby rendering the claim as indefinite.  The remaining claims are indefinite as each depends from an indefinite claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of DE19925306A1 and JP2000025498 shows a vehicle seat having a first backrest section that is adjustable relative to a second backrest section.  Each further includes an adjustable headrest.  A vehicle seat having adjustable backrest sections and/or an adjustable headrest is shown by each of Tremblay (5366277), Rangoni (5120109), Davis (20060186719), Suarez et al (10611283), Morgenstern et al (20160114705), and Jane Santamaria (7604294).

The claims have not been rejected in view of the prior art of record, however they are not considered allowable in view of the rejections under 35 U.S.C. 112, first and second paragraphs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					              /MILTON NELSON JR/September 9, 2022                                      Primary Examiner, Art Unit 3636